1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                  EASTERN DISTRICT OF CALIFORNIA

6    L.M. DANIELS, II.                                 )   Case No.: 1:19-cv-01682-AWI-SAB (PC)
                                                       )
7                   Plaintiff,                         )
                                                       )   ORDER DISMISSING ACTION FOR FAILURE
8            v.                                            TO PAY THE FILING FEE, WITHOUT
                                                       )   PREJUDICE
9                                                      )
     F.C.U. RAPE UNIT, et.al.,
                                                       )   [ECF No. 9]
10                  Defendants.                        )
                                                       )
11                                                     )
                                                       )
12                                                     )
13
14           Plaintiff L.M. Daniels, II. is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

15   1983.

16           On January 21, 2020, the Court denied Plaintiff’s application to proceed in forma pauperis and

17   directed Plaintiff to pay the $400.00 filing fee in full within thirty days. (ECF No. 9.) The Court

18   specifically advised Plaintiff that the failure to pay the filing fee would result in the action being

19   dismissed. (Id.) More than thirty days have passed, and Plaintiff has failed to pay the $400.00 filing

20   fee.

21           Accordingly, IT IS HEREBY ORDERED that the instant action is dismissed, without

22   prejudice, for failing to obey a court order and failure to pay the filing fee.

23
24   IT IS SO ORDERED.

25   Dated: March 4, 2020
                                                   SENIOR DISTRICT JUDGE
26
27
28

                                                           1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
